--------------------------------------------------------------------------------

Exhibit 10.5
 
EXECUTION VERSION
 
TRINITY MERGER CORP.
55 Merchant Street, Suite 1500
Honolulu, Hawaii 96813
May 14, 2018
 
HN Investors LLC
55 Merchant Street, Suite 1500
Honolulu, Hawaii 96813
 
Re: Administrative Support Agreement
 
Ladies and Gentlemen:
 
This letter agreement by and between Trinity Merger Corp. (the “Company”) and HN
Investors LLC (“Sponsor”), dated as of the date hereof, will confirm our
agreement that, commencing on the date the securities of the Company are first
listed on the NASDAQ Capital Market (the “Listing Date”), pursuant to a
Registration Statement on Form S-1 and prospectus filed with the U.S. Securities
and Exchange Commission (the “Registration Statement”) and continuing until the
earlier of the consummation by the Company of an initial business combination or
the Company’s liquidation (in each case as described in the Registration
Statement) (such earlier date hereinafter referred to as the “Termination
Date”):
 
(i) Sponsor shall make available, or cause to be made available, to the Company,
at 55 Merchant Street, Suite 1500, Honolulu, Hawaii 96813 (or any successor
location of Sponsor), certain office space, utilities and secretarial and
administrative support as may be reasonably required by the Company. In exchange
therefor, the Company shall pay Sponsor the sum of $10,000 per month commencing
on the Listing Date and continuing monthly thereafter until the Termination
Date; and
 
(ii) Sponsor hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind as a result of, or arising out of, this
letter agreement (each, a “Claim”) in or to, and any and all right to seek
payment of any amounts due to it out of, the trust account established for the
benefit of the public stockholders of the Company and into which substantially
all of the proceeds of the Company’s initial public offering will be deposited
(the “Trust Account”) as a result of, or arising out of, this letter agreement,
and hereby irrevocably waives any Claim it may have in the future, which Claim
would reduce, encumber or otherwise adversely affect the Trust Account or any
monies or other assets in the Trust Account, and further agrees not to seek
recourse, reimbursement, payment or satisfaction of any Claim against the Trust
Account or any monies or other assets in the Trust Account for any reason
whatsoever.
 
This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.
 
This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.
 
No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party, provided that Sponsor may assign this letter agreement to an
affiliate without the prior written approval of the Company. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.
 
This letter agreement constitutes the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of law principles.
 
This letter agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same letter agreement.
 
[Signature pages follow]
 
1

--------------------------------------------------------------------------------

 
Very truly yours,
     
TRINITY MERGER CORP.
       
By:
/s/ Sean A. Hehir
   
Name:
Sean A. Hehir    
Title:
President and Chief Executive Officer

 
AGREED TO AND ACCEPTED BY:
     
HN INVESTORS LLC
       
By:
/s/ Sean A. Hehir
   
Name:
Sean A. Hehir    
Title:
Member  

 
[Signature Page to Administrative Support Agreement]
 
 

--------------------------------------------------------------------------------